Citation Nr: 1234435	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  04-19 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for residuals of a right ankle sprain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1968 to October 1972, and thereafter had additional service (with periods of active duty for training (ACDUTRA)) in the Montana Air National Guard.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).  In January 2007, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  In June 2007 and September 2011, the case was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

Initially, it is noteworthy that a member of the National Guard serves in the federal military only when formally called into the military service of the United States.  At all other times, a member of the National Guard serves solely as a member of the State militia under the command of a state governor.  To have basic eligibility as a veteran based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service under 32 U.S.C.. §§  316, 502, 503, 504, 505.  38 C.F.R. § 3.6(c), (d).  Allen and Key v. Nicholson, 21 Vet. App. 54, 57 (2007) (citing Perpich v. Department of the Defense, 496 U.S. 334, 110 S.Ct. 2418, 110 L.Ed2d 312 1990).  For the Veteran's service in the National Guard only periods of federalized service, if any, are qualifying service for VA compensation benefits.  The Veteran sustained a right foot injury on active duty in 1969 during a period of qualifying [for VA benefits] service.  He also sustained an ankle injury while serving in the Montana National Guard in 1982.  Whether or not such service is qualifying for VA compensation benefits depends on whether or not it was federalized service.  Here, there is a certification in the record to the effect that the Veteran was serving on active duty for training (under 32 U.S.C.       § 503) when he sustained his June 1982 ankle injury.  

Consequently, the matter remaining to be resolved is whether any current right foot/ankle disability is related to either or both injuries.  In November 2008 the Veteran was examined by a nurse practitioner to determine whether or not he has a right foot/ankle disability that is related to his documented injuries during qualifying service.  A review of the report of that examination found that it is inadequate for rating purposes.  Specifically, the examiner noted that treatment records in the claims file for the period April 2005 to November 2008 are silent for right ankle complaints.  In fact, records dated in February and March 2007 reflect the Veteran was seen for right ankle complaints (and discuss injury in service).  Hence, the opinion generated on November 2008 examination is shown to be based on an incomplete review of the record (and a less than complete familiarity with the history of the disability).  Consequently, another examination to secure a medical nexus opinion is necessary.

Accordingly, the case is REMANDED for the following:

1.  With his co-operation (providing identifying information and releases) the RO should secure any updated records of evaluation and/or treatment the Veteran has received for right foot/ankle disability.

2.  The RO should then arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of any current right foot/ankle disability.  The examiner must review the Veteran's claims file in conjunction with the examination.  Any indicated tests or studies (e.g. X-rays) should be completed, and all findings should be reported in detail.  Based on examination of the Veteran and review of the entire record, the examiner should provide opinions that respond to the following: 
a)  Please identify (by medical diagnosis) any (and each) right foot or ankle disability found.

b)  As to each diagnosed right foot/ankle disability entity, please opine whether such at least as likely as not (a 50 % or better probability) is related to the Veteran's service, and specifically to his 1969 and 1982 foot and ankle injuries qualifying periods of active service.

The examiner must explain the rationale for all opinions.

3.  The RO should review the record and re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter(s) the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

